DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:
In claim 24, “said filler metal” should read --said at least one filler metal--.
In claim 35, “said blanket dielectric layer” should read –said dielectric layer--.
In claim 35, “said contact hole” should read –said second contact hole--.
The objections appear to be the result of minor errors. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti (Design, fabrication and characterization of a hybrid Ill-V on silicon transmitter for high-speed communications) in view of Tabatabaie et al. (US 7834456 B2) and Bayram et al. (US 20150318283 A1).
Regarding claim 21, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV substrate (“SOI wafer”) including a group IV device (“Modulator”); a patterned group III-V device (“Hybrid III-V on silicon laser”) over said group IV substrate; at least one precursor stack (“p-contact metallization” at (i) or “n-contact metallization” at (m)) over at least one portion of said patterned group III-V device; a blanket dielectric layer (“SiN”) over said patterned group III-V device ((o)); at least one first contact hole (“modulator contacts” in (r)) in said blanket dielectric layer over said group IV device; at least one second contact hole (“laser contacts” in (p)) in said blanket dielectric layer over said at least one precursor stack; and, at least one filler metal ((q)) over said at least one precursor stack.
Ferrotti fails to disclose  (i) at least one first liner stack in said at least one first contact hole directly contacting said group IV device, (ii) at least one second liner stack in said at least one second contact hole directly contacting said at least one precursor stack, and, (iii) at least one filler metal over said at least one second liner stack.
Tabatabaie discloses (ii) at least one second liner stack (32) in said at least one second contact hole (53) directly contacting said at least one precursor stack (30, Figs. 1 and 2F-2G), and, (iii) at least one filler metal (34) over said at least one second liner stack (32, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Tabatabaie in the device of Ferrotti and arrive at the limitations in question so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Bayram discloses (i) at least one first liner stack ([0088]) in said at least one first contact hole (occupied by 80) directly contacting said group IV device (at 74S or 74D, Fig. 14).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Bayram in the device of Ferrotti/Tabatabaie and arrive at the limitations in question so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 22, Ferrotti/Tabatabaie/Bayram discloses wherein said at least one precursor stack (“p-contact metallization” at (i) or “n-contact metallization” at (m)) comprises (open ended language) at least one precursor metal (Ti at p. 80 and 82) selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Regarding claim 23, Ferrotti/Tabatabaie/Bayram discloses wherein said at least one second liner stack (32, “TiN and/or TaN”) comprises (open ended language) a metal liner (TiN) selected from the group consisting of a titanium (Ti) metal liner and a titanium nitride (TiN) metal liner.
Regarding claim 24, Ferrotti/Tabatabaie fails to discloses wherein said filler metal comprises tungsten (W).
Bayram discloses wherein said filler metal (80/84, [0088-0089]) comprises tungsten (W).
It would have been obvious to one of ordinary skill in the art to include the tungsten (W) of Bayram in the device of Ferrotti/Tabatabaie so as to select a material suitable for metal contacts which can be deposited within contact openings reliably and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 25-26, Ferrotti/Tabatabaie/Bayram discloses (claim 25) wherein said patterned group III-V device is a patterned group IIII-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”, “InP”) and a P type contact ((i) and Table III-2, “p-doped contact”, InGaAS), and, (claim 26) wherein said N type contact comprises indium phosphide (InP) (Table III-2, “n-doped contact”, “InP”)), and said P type contact comprises indium gallium arsenide (InGaAs) (Table III-2, “p-doped contact”, InGaAS).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the device of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding claim 27, Ferrotti fails to disclose  wherein said blanket dielectric layer is substantially planar.
Tabatabaie discloses said blanket dielectric layer (38/40) is substantially planar (Fig. 1). Similarly, Bayram discloses said blanket dielectric layer (78) is substantially planar (Fig. 15).
It would have been obvious to one of ordinary skill in the art to include a planar layer as claimed in the device of Ferrotti in view of Tabatabaie and/or Bayram so as to facilitate filling of contact openings and planarization across a wafer during manufacturing, facilitate deposition of subsequent contact metallization structures thereon, and/or, because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
 Regarding claim 28, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned group III-V device (laser) is optically connected to another group IV device (“waveguides”) in said group IV substrate ((d) and (u) of Fig. III-21, “…good coupling efficiency between the III-V and SOI waveguides….”).
Regarding claim 29, Ferrotti/Tabatabaie/Bayram discloses  wherein said patterned III-V device (laser) is electrically connected to said group IV device (modulator) in said group IV substrate (Figs. I-2 and I-25).
Regarding claim 30, Ferrotti discloses a semiconductor structure (p. 78) comprising: a group IV substrate (SOI wafer) including a group IV device (Modulator) ; a patterned group III-V device (laser) over said group IV substrate; a precursor stack (at (i) or (m)) over at least one portion of said patterned group III-V device; a blanket dielectric layer ((o)) over said patterned group III-V device; a first contact hole ((r)) in said blanket dielectric layer over said group IV device; a first filler metal ((s));  a second contact hole ((p)) in said blanket dielectric layer over said precursor stack; and a second filler metal ((q)).
Ferrotti fails to disclose (i) a first liner stack in said first contact hole directly contacting said group IV device, (ii) a first filler metal over said first liner stack, (iii) a second liner stack in said second contact hole directly contacting said precursor stack, and, (iv) a second filler metal over said second liner stack.
Tabatabaie discloses (iii) a second liner stack (32) in said second contact hole directly contacting said precursor stack (30, Fig. 1), and, (iv) a second filler metal (34) over said second liner stack (32, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Tabatabaie in the device of Ferrotti and arrive at the limitations in question so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Bayram discloses (i) a first liner stack ([0088]) in said first contact hole directly contacting said group IV device (100A or 100B, Fig. 15), (ii) a first filler metal (80) over said first liner stack (Fig. 15).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Bayram in the device of Ferrotti/Tabatabaie and arrive at the limitations in question so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 31, Ferrotti/Tabatabaie/Bayram discloses wherein said precursor stack (“p-contact metallization” at (i) or “n-contact metallization” at (m)) comprises (open ended language) at least one precursor metal (Ti at p. 80 and 82) selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Regarding claim 32, Ferrotti/Tabatabaie/Bayram discloses wherein each of said first ([0088] of Bayram, “TiN and/or TaN”) and second liner (32 of Tabatabaie, “TiN and/or TaN”) stacks comprises a metal liner (TiN) selected from the group consisting of a titanium (Ti) metal liner and a titanium nitride (TiN) metal liner.
Regarding claims 33-34, Ferrotti/Tabatabaie/Bayram discloses (claim 33) wherein said patterned group III-V device is a patterned group IIII-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”, “InP”) and a P type contact ((i) and Table III-2, “p-doped contact”, InGaAS), and, (claim 34) wherein said N type contact comprises indium phosphide (InP) (Table III-2, “n-doped contact”, “InP”)), and said P type contact comprises indium gallium arsenide (InGaAs) (Table III-2, “p-doped contact”, InGaAS).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the device of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser
Regarding claim 35, Ferrotti discloses a semiconductor structure (p. 78) comprising: a group IV substrate (SOI wafer) including a group IV device (modulator); a group III-V device (laser) over said group IV substrate; a precursor stack ((i) or (m)) over at least a portion of said group III-V device; a dielectric layer ((o)) over said group III-V device; a first contact hole ((r)) in said blanket dielectric layer over said group IV device (modulator); a second contact hole ((p)) in said dielectric layer over said precursor stack; and a filler metal (electrodes).
Ferrotti fails to disclose (i) a first liner stack in said first contact hole directly contacting said group IV device, (ii) a second liner stack in said contact hole directly contacting said precursor stack, and, (iii) a filler metal over said second liner stack.
Tabatabaie discloses (ii) a second liner stack (32) in said contact hole (53) directly contacting said precursor stack (30, Figs. 1 and 2F-2G), and, (iii) a filler metal (34) over said second liner stack (32, Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Tabatabaie in the device of Ferrotti and arrive at the limitations in question so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Bayram discloses (i) a first liner stack ([0088]) in said first contact hole (occupied by 80) directly contacting said group IV device (at 74S or 74D, Fig. 14).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Bayram in the device of Ferrotti/Tabatabaie and arrive at the limitations in question so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 36, Ferrotti/Tabatabaie/Bayram discloses wherein said precursor stack (“p-contact metallization” at (i) or “n-contact metallization” at (m)) comprises (open ended language) at least one precursor metal (Ti at p. 80 and 82) selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni).
Regarding claim 37, Ferrotti/Tabatabaie/Bayram discloses wherein said second liner stack (32, “TiN and/or TaN”) comprises (open ended language) a metal liner (TiN) selected from the group consisting of a titanium (Ti) metal liner and a titanium nitride (TiN) metal liner.
Regarding claim 38, Ferrotti/Tabatabaie fails to discloses wherein said filler metal comprises tungsten (W).
Bayram discloses wherein said filler metal (80/84, [0088-0089]) comprises tungsten (W).
It would have been obvious to one of ordinary skill in the art to include the tungsten (W) of Bayram in the device of Ferrotti/Tabatabaie so as to select a material suitable for metal contacts which can be deposited within contact openings reliably and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 39-40, Ferrotti/Tabatabaie/Bayram discloses (claim 39) wherein said group III-V device is a group IIII-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”, “InP”) and a P type contact ((i) and Table III-2, “p-doped contact”, InGaAS), and, (claim 40) wherein said N type contact comprises indium phosphide (InP) (Table III-2, “n-doped contact”, “InP”)), and said P type contact comprises indium gallium arsenide (InGaAs) (Table III-2, “p-doped contact”, InGaAS).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the device of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.



Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894